DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status Claim(s) 1-7, is/are filed on 3/4/2021 are currently pending. Claim(s) 8 is/are canceled, claim(s) 1-7 is/are rejected.
Election-Restrictions
Applicant’s election without traverse of claims 1-7 in the reply filed on 3/4/2021 is acknowledged. Claim(s) 8 was cancelled from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. The restriction is made final. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-12 of U.S. Patent No. 10,569,200 B2. Although the claims at issue are not identical, they claims 1-7 from the instant application broadly overlap the limitations claimed in the ‘200 patent.
Allowable Subject Matter
Claim(s) 1-7 would be allowed upon filing a terminal disclaimer as noted above in the double patenting rejection. 
Reasons for Allowance

[AltContent: connector][AltContent: oval][AltContent: textbox (Engagement)][AltContent: textbox (Ring)][AltContent: connector][AltContent: oval]
    PNG
    media_image1.png
    754
    505
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    679
    457
    media_image2.png
    Greyscale

With respect to the claims, the prior art of record fails to disclose singly or in combination or render obvious all the limitations of the claims. Wieczorek (US 20110006017 A1) teaches a filter arrangement comprising:  (a) a first tubular media pack (112) defining a first interior volume; the first tubular media pack having opposite first and second ends (top and bottom ends);  (b) a second tubular media pack (114) operably positioned in the first interior volume;  the second tubular media pack having a second interior volume;  (c) a support core (116) operably positioned in the first interior volume in 
The reference fails to teach the first member being engagement-free between itself along an extension adjacent to a complete length of the second tubular media pack (fig. 7). Note, “engagement” in light of the specification is understood as direct or indirect contact. There would be no reason to modify or replace the first members of Wieczorek since the reference notes spiraled flange (118) creates a flow path that directs fluid flow upward to the top. The swirl movement caused by the spiraled flange (118) helps to separate water from the fuel [0072].
***
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Waqaas Ali whose telephone number is (571) 270-0235.  The examiner can normally be reached on M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WAQAAS ALI/Primary Examiner, Art Unit 1777